Title: To James Madison from Jacquelin Ambler, 6 April 1782
From: Ambler, Jacquelin
To: Madison, James



Dear Sir
Virginia Richmond April 6th. 1782

Our friend Mr. Jameson resigned his seat in Council on saturday last: before he left this place he desired I would acknowledge the receipt of your favors as they come to hand: I shall do so with much pleasure, and transmit our Weekly papers, while I continue here: those of the present day contain very little of importance. Indeed there have been no very late arrivals from the West Indies, nor any thing new from the Southward thro’ which channels alone foreign intelligence can come wh. you have not heard before.
With every aid that Mr. Ross could give, the difficulty of making you remittances, adequate to your expences at Philaa., was insurmountable. What shall we do now that he has quitted the Commercial department. It is in vain for the Assembly to pass resolution after resolution directing the Executive to make remittances, unless they will put the Means in their hands also. I am really much distressed on this subject; to say nothing of the injury done the feelings of our Delegates, our national Character will be grieviously wounded.
Would it not be prudent for you to send a spirited Memorial to the Assembly as soon as they meet, insisting on some particular funds being set apart for this purpose. As long as our financies remain without system, and the hand of every Department is to dip in one common purse, so long will our perplexities continue to multiply, and our distresses be encreased.
I am with very great esteem & regard Your affect Servt
J: Ambler
